ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 01/20/2021, which have been entered. As filed by Applicant: Claims 1-17 and 32-34 are the pending elected claims. Claims 1, 4, 12, 14 are currently amended. Claims 32-36 are newly added. Claims 18-31 were previously withdrawn from consideration; of those withdrawn, claims 18-19 and 21-22 are currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 1 for informalities is withdrawn in view of Applicant’s amendments to the claim.

4.	The rejection of claims 4, 12, 14 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to these claims.

Claim Interpretation
5.	The phrase “total actives content of boric acid plus urea” is defined as the sum of all the boric acid and urea components therein, independent of whether these components are solubilized, insoluble particles or formed into a soluble 1:1 molar complex of boric acid:urea (see the originally filed specification at pg. 11). The “total actives content” range recited in claim 1 is “60% by weight or greater”, i.e. a high 
The terms “initial static viscosity”, “aged static viscosity” and “dynamic viscosity” recited in claims 1-2, 4 & 17 are described in the specification at pages 12-14. The term “thixotropic index value” recited in claim 3 is defined in the spec. at pgs. 14-15. 
The claims have been interpreted using these definitions/descriptions of the claim terms. See MPEP 2111.01 and 2173.01.


Election/Restrictions
6.	Claims 1-17 and 32-34 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-31 and 35-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Brody on 03/15/2021.
The application has been amended as follows: 
Claim 18, line 19, change “…25 °C or less, a glass transition” to “…25 °C or less and a glass transition”;
Claim 21, line 18, change “…25 °C or less, a glass transition” to “…25 °C or less and a glass transition”;
Claim 26, line 5, change “acid dispersion, which comprises boric acid particles…” to “acid dispersion comprising boric acid particles…”;
Claim 28, line 5, change “or a boric acid dispersion, which comprises boric acid particles…” to “or a boric acid dispersion comprising boric acid particles…”;
Claim 28, lines 16-17, change “degrees C, to improve the fire retardancy of the cellulosic material, to at least a portion of the cellulosic material to improve the fire retardancy…” to “degrees C to improve the fire retardancy…”;

Claim 36, line 17, change “…25 °C or less, a glass transition” to “…25 °C or less and a glass transition”.


Allowable Subject Matter
8.	Claims 1-36 are allowable. 

9.	The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the closest related references, already of record: Zhang (US 9,669,564 B2), Oberley (WO 91/00327 A1), Dietrich (US 4,801,404 A), Wiklund (US 2016/0257801 A1), and Olliges (US 2011/0015104 A1), already of record.

10.	Regarding the “boric acid/urea dispersion” required in claims 1-25 & 32-34 and recited as the first option in claims 26-31 [note the phrase: “the boric acid/urea dispersion of claim 1 or a boric acid dispersion comprising boric acid particles…”]:
Zhang teaches fire retardant compositions comprising boron and nitrogen compounds, examples of each include boric acid and ureas (see col. 8, lines 3-17) and that, when mixed with water, the weight concentration of the fire-retardant chemicals in the treating compositions may vary between about 1.0% to 50.0% (see col. 8, lines 26-34; corresponds to an aqueous dispersion). See also Reference Examples D & E in col. 12 and Examples 5-7 in col. 15. Zhang fails to disclose or suggest boric acid in the form particles, thus does not teach the claimed median size range. Zhang also fails to disclose or suggest a relative ratio between boric acid and urea in the dispersion; claim 1 requires a w/w ratio of boric acid to urea in a range of 19:1 to 1.5:1. For at least these reasons, Zhang clearly fails to teach or reasonably suggest the claimed composition as a whole with all of its required components in the recited amounts.
Oberley teaches fire retardants comprising boric acid with useful nitrogen-containing synergists such as urea (see pgs. 13-14 & 20-21) and aqueous solutions comprising these materials (see pg. 18). Among other deficiencies, Oberley fails to teach or suggest boric acid particles, thus does not teach the claimed median size range of less than 44 microns. There would have been no motivation for one skilled in the art to modify Oberley to prepare a composition having a total actives content of boric acid particles plus urea that is 60%, as required by claim 1, or to prepare an aqueous dispersion satisfying the claim required properties of initial and aged static viscosities. It is clear that Oberley fails to disclose or suggest the claimed composition as a whole with all of its required components in the recited amounts.
Dietrich teaches a novel suspension of boric acid comprising a concentrated, finely dispersed suspension of boric acid and a small amount of a soluble borate salt in an aqueous medium (see col. 1, lines 47-61), wherein the boric acid particles in the suspension have an average particle size of about 800 µm (see Example in col. 3-4). Instant claim 1 requires that the boric acid particles have a median particle size of less than 44 microns (micron = µm), so much smaller than Dietrich’s boric acid particles averaging 800 microns. Dietrich fails to teach urea and is silent as to the content of boric acid in the dispersion. There would have been no motivation for one skilled in the Dietrich to prepare a composition having a total actives content of boric acid particles plus urea that is 60%, as required by claim 1, or to prepare an aqueous dispersion satisfying the claim required properties (initial and aged static viscosities). Thus, Dietrich clearly fails to disclose or suggest the claimed composition as a whole with all of its required components in the recited amounts.
Wiklund teaches a fire retardant composition including boric acid and a salt of boric acid (see para. 0023-0024), further comprising a water or aqueous liquid vehicle (see para. 0033-0034), and that the boric acid-boric acid salt mixture (the active ingredient) constitutes at least 50% of the fire retardant composition, the remaining weight percentage is comprised of the liquid vehicle (see para. 0035, corresponds to a “solids content”). It is noted that Wiklund requires a mixture of two solids, whereas the instant claims recite only boric acid particles (no salt). Wiklund teaches that, in some embodiments, the liquid vehicle also contains additives such as surface active agents, e.g. anionic, cationic, zwitterionic or non-ionic surface active agent (see para. 0038, corresponds to a “viscosity reducing agent”). Wiklund fails to teach or suggest the particle size of the boric acid particles and including urea within the dispersion (see para. 0017: urea-formaldehyde is listed as a synthetic polymeric resin brought into contact with a fire retardant composition to increase its fire resistance). Further, there would have been no motivation for one skilled in the art to select boric acid particles having a median particle size of less than 44 microns, as required by claim 1, or to prepare a dispersion satisfying the claim required viscosity properties from the disclosure of Wiklund. Thus, Wiklund clearly fails to disclose or suggest the claimed composition as a whole with all of its required components in the recited amounts.
Olliges teaches a stable lubricant composition (see para. 0023) comprising particulate boric acid having an average particle size of 65 microns or less, such as from 0.1 to 2.5 microns (see para. 0011, 0017), surfactants (see para. 0016; corresponds to a “viscosity reducing agent”), and at least one of a hydrocarbon-based oil or grease (see para. 0013). Olliges does not teach any urea or water in the composition, thus fails to disclose or suggest an aqueous boric acid/urea dispersion, as required by the present invention. As a further distinction, Olliges teaches that the concentrate only comprises about 5 to 25 wt% particulate boric acid suspended in the lubricant (see para. 0020), whereas claim 1 requires 60% or greater boric acid particles. There would have been no motivation for one skilled in the art to add urea to satisfy the w/w ratio of boric acid to urea, prepare an aqueous dispersion instead of an oil-based one, more than double the solids content of boric acid particles, and achieve the claim required viscosity properties from the disclosure of Olliges. Thus, Olliges clearly fails to disclose or suggest the claimed composition as a whole with all of its required components in the recited amounts.

11.	Regarding the “boric acid dispersion” [without urea] required in claims 35-36 and recited as the second option in claims 26-31 [note the language “the boric acid/urea dispersion of claim 1 or a boric acid dispersion comprising boric acid particles…”]:
Dietrich teaches a novel suspension of boric acid comprising a concentrated, finely dispersed suspension of boric acid and a small amount of a soluble borate salt in an aqueous medium (see col. 1, lines 47-61), wherein the boric acid particles in the suspension have an average particle size of about 800 µm (see Example in col. 3-4). Dietrich is silent as to the content of boric acid in the dispersion and the viscosity of the composition. There would have been no motivation for one skilled in the art to prepare a composition having a solids content of boric acid particles that is 50%, or to prepare a dispersion satisfying the claim required properties. Thus, Dietrich clearly fails to disclose or suggest the claimed composition/method as a whole with all of its required components in the recited amounts.
Wiklund teaches a fire retardant composition including boric acid and a salt of boric acid (see para. 0023-0024), further comprising a water or aqueous liquid vehicle (see para. 0033-0034), and that the boric acid-boric acid salt mixture (the active ingredient) constitutes at least 50% of the fire retardant composition, the remaining weight percentage is comprised of the liquid vehicle (see para. 0035, corresponds to a “solids content”). It is noted that Wiklund requires a mixture of two solids, whereas the instant claims recite only boric acid particles (no salt). Wiklund teaches that, in some embodiments, the liquid vehicle also contains additives such as surface active agents, e.g. anionic, cationic, zwitterionic or non-ionic surface active agent (see para. 0038, corresponds to a “viscosity reducing agent”). Wiklund fails to teach or suggest the particle size of the boric acid particles and the viscosity of the composition. Further, there would have been no motivation for one skilled in the art to select boric acid particles having a median particle size of less than 44 microns, as required by the above-listed claims, or to prepare a dispersion satisfying the claim required viscosity properties from the disclosure of Wiklund. Thus, Wiklund clearly fails to disclose or 
Olliges teaches a stable lubricant composition (see para. 0023) comprising particulate boric acid having an average particle size of 65 microns or less, such as from 0.1 to 2.5 microns (see para. 0011, 0017), surfactants (see para. 0016; corresponds to a “viscosity reducing agent”), and at least one of a hydrocarbon-based oil or grease (see para. 0013). Olliges does not teach any water in the composition, thus fails to disclose or suggest an aqueous boric acid dispersion, as required by the present invention. As a further distinction, Olliges teaches that the concentrate only comprises about 5 to 25 wt% particulate boric acid suspended in the lubricant (see para. 0020), whereas the above-listed claims require 50% or greater boric acid particles. There would have been no motivation for one skilled in the art to modify Olliges to prepare an aqueous dispersion instead of an oil-based one, more than double the solids content of boric acid particles, and achieve the claim required viscosity properties. Thus, Olliges clearly fails to disclose or suggest the claimed composition/ method as a whole with all of its required components in the recited amounts.

12.	One of ordinary skill in the art would not find the instantly claimed dispersion [claims 1-17, 32-34], coated wood product/cellulosic material [claims 18-20, 26-27, 35], and method of coating a wood product/cellulosic material [claims 21-24, 28-31, 36] claim limitations to be obvious variants of the prior art teachings and other known aqueous dispersions comprising boric acid particles and urea and wood/cellulosic products coated with said dispersions.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 15, 2021